internal_revenue_service number release date index number 613a ------------------ -------------------------- ------------------------------------- -------------- ------------------------------- in re ---------------- -------------------- -------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-111501-04 date date ---------------- ----------------------- --------------------------- ------------------------------------------------ ----------- corporation parent area a b x y c process d e f g h i j k l legend legend dear ---- this letter is in response to your letter dated date and subsequent correspondence on behalf of corporation requesting rulings under the internal_revenue_code ---- ---- ------------------- ---------------------------------- ----- -------------------------------------------- -- ---- -------------- -- -- ----------- -------------- ---- ----- plr-111501-04 the represented facts are as follows corporation is an accrual_method taxpayer utilizing a calendar taxable_year corporation is the parent of several subsidiaries which file on corporation’s consolidated tax_return corporation has elected under sec_263 to deduct its intangible_drilling_and_development_costs corporation is a wholly owned subsidiary of parent_corporation represents that neither corporation nor parent nor any subsidiary or affiliated company refines crude_oil in either the united_states or any other country further neither corporation nor parent nor any subsidiary or affiliated company is engaged in the retail_sale of oil natural_gas or any product derived therefrom the proposed transaction relates to the extraction of hydrocarbons from a lease located in area area is located outside the united_states currently hydrocarbons are recovered from the y formation of area using open pit mining the mined hydrocarbon horizon is located between a and b meters below the surface it has a density that ranges from d to e api with a viscosity ranging over f centipoises and is immobile once mined the hydrocarbon is transported to a separator where it is crushed and the application of heat and water extracts the hydrocarbon from the sand the hydrocarbon is then subject_to fractionation to recover lighter hydrocarbons the remaining volume is sent to a coker parent intends to implement a new project to recover hydrocarbons from its x lease in area the project will target a horizon in the y formation located approximately c meters below the surface corporation represents that the hydrocarbon to be recovered from the x lease is immobile under reservoir conditions and that no primary_production from x has been attempted at x the density of the hydrocarbon targeted by the project is g to h api with a viscosity of i to j centipoises under reservoir conditions of k degrees fahrenheit and l psi because the horizon to be targeted by the new project is located too far below the surface for open pit mining parent will utilize process after recovery the hydrocarbon is blended with a diluent to enable it to move through a pipeline the blend will be sold at market price to a joint_venture consisting of corporation and a u s refiner the joint_venture will transport the blend to an upgrader owned by the joint_venture within the united_states the blend will be subjected to fractionation to recover lighter hydrocarbons the residual volume will be sent to a coker where additional light hydrocarbons will be recovered the recovered hydrocarbons will be refined in the joint venture’s refinery to produce commercially saleable products you request the following rulings the hydrocarbon recovered from the y formation through open pit mining is oil from tar sands and not crude_oil for purposes of sec_613a and sec_291 plr-111501-04 the hydrocarbon recovered from the x lease through use of process is oil from tar sands and not crude_oil for purposes of sec_613a and sec_291 refining tar_sand oil is not the refining of crude_oil under sec_613a the volume of tar_sand oil processed in an upgrader or refinery is disregarded under the big_number barrel per day crude_oil exclusion under sec_613a the refining of tar_sand oil by corporation’s proposed joint_venture is not relevant to the determination of whether corporation is an integrated_oil_company under sec_291 sec_263 provides a deduction for intangible_drilling_and_development_costs idc relating to oil_and_gas wells sec_291 provides that the deduction under sec_263 for idc will be reduced by percent in the case of an integrated_oil_company sec_291 provides that amounts not allowed as a deduction under sec_291 will be amortized over the 60-month period beginning with the month the costs are paid_or_incurred sec_291 defines an integrated_oil_company for purposes of sec_291 as a producer of crude_oil who is unable to take advantage of the exemption from the limitation on percentage_depletion provided under sec_613a for independent producers and royalty owners due to the application of sec_613a or sec_613a sec_613a provides that sec_613a does not apply in the case of a retailer of oil_and_gas sec_613a states that if a taxpayer or a related_person engages in the refining of crude_oil sec_613a will not apply to such taxpayer if on any day during the taxable_year the refinery runs of the taxpayer and such person exceed big_number barrels sec_1_613a-7 defines crude_oil for purposes of sec_613a as a mixture of hydrocarbons which existed in the liquid phase in natural underground reservoirs and which remains liquid at atmospheric pressure after passing through surface separating facilities hydrocarbons which existed in the gaseous phase in natural underground reservoirs but which are liquid at atmospheric pressure after being recovered from oil well casinghead_gas in lease separators and natural_gas liquid recovered from gas well effluent in lease separators or field facilities before any conversion process has been applied to such production sec_29 formerly provided a credit for the sale of oil produced from shale and tar_sand the definition of tar_sand that congress contemplated in enacting sec_29 was provided in a ruling issued by the federal energy agency the precursor of the department of energy under fea ruling tar sands are t he several rock types that contain an extremely viscous hydrocarbon which is not recoverable in its natural state by conventional well production methods including currently used enhanced recovery techniques the hydrocarbon-bearing rocks are variously known as plr-111501-04 bitumen-rocks oil impregnated rocks oil sands and rock asphalt the hydrocarbon recovered from tar_sand when upgraded into tar_sand oil is a synthetic crude_oil congress considered tar_sand oil to be a crude_oil substitute rather than crude_oil see 182_f3d_212 3rd cir see also s rep no congress also intended that the credit for the production of tar_sand oil would encourage the development of new energy technologies because typically such technologies are needed to produce alternative_energy sources id pincite this requires the use of a production method not in use in see 319_f3d_1334 fed cir it is well established that tar_sand oil and crude_oil are mutually exclusive categories of hydrocarbons it follows logically that the refining or upgrading of oil from tar_sand is not the refining of crude_oil therefore for purposes of sec_613a the upgrading or refining of tar_sand oil is not considered in determining whether a taxpayer’s refining exceeds big_number barrels of crude_oil per day as a result a taxpayer’s upgrading of tar_sand oil has no impact on whether the taxpayer will be considered an integrated_oil_company under sec_291 due to the application of sec_613a we now turn to the hydrocarbon which parent will recover from y corporation represents that the hydrocarbon produced through surface mining is immobile open pit mining is not a conventional well production method in use in we conclude that corporation has shown that the hydrocarbon parent recovers through open pit mining from y and upgrades is tar_sand oil within the meaning of fea ruling with respect to parent’s x lease corporation represents that the hydrocarbon is immobile under reservoir conditions the density of the hydrocarbon is g to h api with a viscosity of i to j centipoises under reservoir conditions no primary_production from the x lease has been attempted parent will use process to recover the hydrocarbon from x process is not a conventional well production method in use in including then-used enhanced recovery techniques based on the forgoing we conclude that corporation has shown that the hydrocarbon parent recovers through use of process from x and upgrades is tar_sand oil within the meaning of fea ruling based solely on the facts submitted and representations made we conclude the upgraded hydrocarbon recovered from the y formation through open pit mining is oil from tar sands and not crude_oil for purposes of sec_613a and sec_291 the upgraded hydrocarbon recovered from the x lease through use of process is oil from tar sands and not crude_oil for purposes of sec_613a and sec_291 refining tar_sand oil is not the refining of crude_oil under sec_613a plr-111501-04 the volume of tar_sand oil processed in an upgrader or refinery is disregarded under the big_number barrel per day crude_oil exclusion under sec_613a the refining of tar_sand oil by corporation’s proposed joint_venture is not relevant to the determination of whether corporation is an integrated_oil_company under sec_291 except as expressly provided herein we express or imply no opinion concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to corporation a copy of this letter must be attached to any income_tax return to which it is relevant the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs special industries
